[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                         U.S. COURT OF APPEALS
                               No. 09-10444                ELEVENTH CIRCUIT
                                                               MAY 13, 2010
                           Non-Argument Calendar
                                                                JOHN LEY
                         ________________________
                                                                 CLERK

                      D. C. Docket No. 07-00257-CR-3-1

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

JUAN CARLOS MARTIN-LOPEZ,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                                (May 13, 2010)

Before BARKETT, WILSON and MARTIN, Circuit Judges.

PER CURIAM:

     Michael H. Saul, appointed counsel for Juan Carlos Martin-Lopez, has filed
a motion to withdraw on appeal, supported by a brief prepared pursuant to Anders

v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Martin-Lopez’s conviction and sentence are AFFIRMED.




                                          2